BROCK, Chief Judge.
The motion filed in the trial court by respondents seeks a modification or change of three prior orders awarding custody of respondents’ minor children to the petitioner, Forsyth County Department of Social Services. Such a motion should be based upon change of conditions, and the prior orders should be modified only upon appropriate showing and finding of material change of conditions which, in the best interest of the children, require a modification. 4 Strong, N. C. Index 2d, Infants, § 9.
Without recounting respondents’ evidence, or lack thereof, we are of the opinion that the trial court was correct in concluding that little or no evidence was introduced from which it could be found that respondents would care for the physical, emotional, and educational needs of their children any better than in May of 1972 (the date of the original hearing in this cause).
Respondents argue at great length concerning their exceptions to the admission of evidence, particularly the report of the counselor of the Family Counseling Service. Assuming, without deciding, that respondents’ contentions that the admission of this evidence was irrelevant to the inquiry, nevertheless, we are of the opinion that it was not prejudicial. Had the evidence to which respondents take exception been ruled out, the results would have been the same. The failure of respondents to prevail on their motion was a result of their failure to offer evidence from which a material change of circumstances could be found.
*515We find no prejudicial error in the hearing and no abuse of discretion by the trial judge in the entry of the order from which this appeal was taken.
Affirmed.
Judges Morris and Martin concur.